      Case 3:19-cv-00311-DPM Document 18 Filed 07/07/20 Page 1 of 1



                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

NATHAN ZACHARY McMULLAN                                      PLAINTIFF

v.                        No. 3:19-cv-311-DPM

TERRY MAPES, Warden, NEACCC                               DEFENDANT


                                ORDER
     1. The Court withdraws the reference.
     2. McMullan has paid the initial partial filing fee of $28.12 that
the Court assessed in December. But he hasn't paid the $321.88 balance
or filed a free-world in forma pauperis application; and the time to do so
has passed. Doc. 17. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.


                                       D.P. Marshall Jr.
                                       United States District Judge
